Citation Nr: 9909538	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-26 487	)	DATE
	)
	)                                  

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
January 1974.  

This matter was originally before the Board of Veterans' 
Appeals (Board) in September 1997 on appeal from an April 
1996 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
determined that the veteran had failed to submit new and 
material evidence to reopen his claim for service connection.  
In September 1997, the Board found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  In an October 1998 
order, the Court granted a joint motion for remand, vacating 
the Board decision and remanding for additional proceedings.  
The veteran's case has been returned to the Board for action 
consistent with the Court's decision.  

The Board notes that the veteran had perfected an appeal in 
July 1996 of an RO decision which denied entitlement to a 
nonservice connected pension.  Subsequent to the appeal, the 
RO developed the case further and, effective June 1996, 
granted the full benefit requested. As the veteran has been 
granted a pension, there is no longer a claim or controversy, 
therefore the issue is not before the Board for appellate 
consideration. See, Thomas v. Brown, 9 Vet.App. 269 (1996).  


REMAND

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, as the Colvin standard was used by the 
Board in its September 1997 decision, and by the RO in the 
underlying rating decision, the United States Court of 
Veterans Appeals has ordered that the question whether the 
veteran has submitted new and material evidence be reviewed 
de novo under 38 C.F.R. § 3.156 (1998).

Therefore, this case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative an opportunity to 
submit additional argument and evidence 
in support of the claim.  

2.  After undertaking any additional 
indicated development, the RO should 
adjudicate on a de novo basis the claim 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder using the 
Hodge endorsed standard set forth at 38 
C.F.R. § 3.156.  The RO must consider all 
evidence of record.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


